Citation Nr: 0422035
Decision Date: 08/11/04	Archive Date: 10/04/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-24 465	)	DATE
SEP 07 2004	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut





ORDER


     The following corrections are made in a decision issued by the Board in this case on August 11, 2004:

On page 1, REPRESENTATION and Appellant represented by:  AMVETS are deleted.


		
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans Appeals


Citation Nr: 0422035	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  03-24 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
sterility and impotence.

2.  Entitlement to service connection for lumbosacral strain.

3.  Entitlement to service connection for a brain injury.

4.  Entitlement to service connection for a disorder 
manifested by chest pain, to include a heart disorder.

5.  Entitlement to an earlier effective date for the grant of 
service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Hartford, Connecticut Regional Office (RO) of the United 
States Department of Veterans' Affairs (VA).  In that 
decision, the RO denied reopening of a claim for service 
connection for sterility and impotence, and denied service 
connection for lumbosacral strain, brain injury, and a heart 
condition with chest pain.

In July 1998, the RO increased the evaluation for post-
traumatic stress disorder (PTSD) to 100 percent effective 
September 16, 1997.  In July 2002, the veteran claimed 
entitlement to an earlier effective date for the 100 percent 
evaluation based on his assertion that he had filed a claim 
for service connection in 1968.  In the September 2002 rating 
decision, the RO denied the veteran's claim for an earlier 
effective date for service connection for PTSD.  

In August 2003, the veteran wrote that he was seeking 
reconsideration and review of the effective date of service 
connection for PTSD.  Given its obligation to liberally 
construe pleadings during the claims adjudication process, 
the Board construes the veteran's statement as a notice of 
disagreement with the September 2002 rating decision.  
Falzone v. Brown, 8 Vet. App. 398, 406 (1995).  The RO has 
not issued a statement of the case in response to that notice 
of disagreement.  Therefore, the Board will remand that issue 
for the RO to issue a statement of the case.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

The Board notes that the veteran has requested a hearing 
before RO personnel on the claims on appeal.  The RO has 
scheduled hearings on six occasions in 2002 through 2004.  
For each scheduled hearing, the veteran either has asked to 
reschedule the hearing or has failed to report for the 
hearing.  Most recently, in March 2004, the veteran wrote 
that he was canceling a hearing scheduled for March 31, 2004.  
He did not ask to reschedule the hearing.

In January 1970, the RO denied entitlement to service 
connection for a back disability.  The veteran was notified 
of that decision and did not appeal.  In January 1974, the 
RO, in effect determined that new and material evidence had 
not been submitted to reopen that claim.  However, the notice 
that was sent to the veteran informed him only that "your 
claim remains in a disallowed status" without informing him 
of the claims that had been denied.  Since the veteran was 
not informed that the back claim had been denied, the January 
1974 decision did not become final.  Best v. Brown, 10 Vet 
App 322 (1997).  

Subsequent to the 1974 decision, medical professionals 
assessed the veteran as having lumbosacral strain.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claim based on a new 
diagnosis is not the same claim that was previously 
considered.  The claim based on the new diagnosis constitutes 
a new claim.  Ephraim v. Brown, 82 F.3d 399, 401-2 (Fed. Cir. 
1996).  Therefore, the Board will consider the claim for 
service connection for lumbosacral strain on a de novo basis.

The issue of entitlement to an earlier effective date for 
service connection for PTSD is addressed in a REMAND portion 
of the decision below, and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeals.

2.  The veteran did not appeal a February 1996 rating 
decision denying service connection for sterility.

3.  The evidence added to the claims file since February 1996 
regarding a claim for service connection for sterility and 
impotence is not material to the claim, and does not raise a 
reasonable possibility of substantiating the claim.

4.  There is no record of back injury or disease during the 
veteran's service

5.  The veteran did not have any chronic back disorder at 
separation from service.

6.  Any current chronic back disorder developed long after 
service, and is not related to events during service.

7.  The veteran did not sustain any significant back or head 
injury during service.

8.  The veteran does not currently have any brain injury.

9.  The veteran reported chest pains during service, but was 
not diagnosed with any heart disorder or other chronic 
disorder related to the chest pains.

10.  The veteran's current hypertension and coronary artery 
disease were first found many years after service, and are 
not related to any disease or injury during service.


CONCLUSIONS OF LAW

1.  A February 1996 rating decision denying service 
connection for sterility is a final decision.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  Evidence added to the record since the February 1996 
rating decision is not new and material; the claim for 
service connection for sterility and impotence is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2003).

3.  No back disability was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

4.  No brain injury was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

5.  No heart disorder, or other chronic disorder manifested 
by chest pain, was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2003).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a).  VA has elaborated on this duty to 
notify by undertaking to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the notice requirement is not met unless VA can 
point to a specific document in the claims file.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court 
has confirmed and emphasized VA's duties under the VCAA to 
notify claimants.  See Pelegrini v. Principi, No.01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).

In this case, VA has provided the veteran with notice that 
complied with the requirements of 38 U.S.C.A. § 5103(a), and 
told him to submit evidence in his possession.  In an August 
2002 letter, the RO informed the veteran and his 
representative of the type of evidence needed to support his 
claims, and indicated what the veteran should do toward 
obtaining such evidence, and what VA would do.

The Court has indicated that a claimant is entitled to VCAA 
notice prior to initial adjudication of the claim.  Pelegrini 
II, slip op. at 10.  In this case, the RO provided VCAA 
notice in August 2002, prior to the September 2002 rating 
decision on the claims that are currently on appeal.

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  The veteran's claims file contains medical records 
from service, VA, and private sources, including reports of 
relevant VA examinations.  The file also contains written 
statements and hearing testimony from the veteran in support 
of his claims.  The veteran has not reported the existence of 
any relevant evidence that is not associated with the claims 
file.

Sterility and Impotence

The veteran sought service connection for sterility in 1982.  
In a 1983 hearing at the RO, he asserted that his sterility 
might be due to exposure to Agent Orange during service.  In 
an August 1983 rating decision, the RO denied service 
connection for sterility.  In 1991, the veteran sought to 
reopen a claim for service connection for sterility, claimed 
as secondary to Agent Orange exposure.  The RO denied that 
claim in a February 1996 rating decision.   In July 2002, the 
veteran indicated that he was seeking service connection for 
sterility and impotence due to Agent Orange exposure.  The RO 
denied that claim in a September 2002 rating decision.

A rating decision becomes final when a claimant does not file 
a notice of disagreement within one year after a decision is 
issued.  38 U.S.C.A. § 7105.  The veteran did not file a 
notice of disagreement with the RO's February 1996 decision 
on his claim regarding sterility.  Therefore, that decision 
became a final decision.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
The Court has ruled that, if the Board determines that new 
and material evidence has been submitted, the case must be 
reopened and evaluated in light of all of the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised in 2001.  The revised regulation applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 et seq. 
(2001).  The veteran submitted a claim to reopen the claim 
for service connection for sterility in July 2002.  The 
revised regulation applies to that claim.

Under the revised version of 38 C.F.R. § 3.156, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The most recent final disallowance of the veteran's 
sterility claim was the February 1996 rating decision.  The 
Board will consider whether new and material evidence has 
been submitted since that decision.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.  Under certain circumstances, service 
connection for certain specified diseases may be presumed if 
a veteran was exposed during service to certain herbicides, 
including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307, 3.309(e).

The veteran's service records show that he served in Vietnam 
from September 1967 to September 1968.  Veterans with such 
service are presumed to have been exposed to an herbicide 
agent.  See 38 C.F.R. § 3.307(a)(6)(iii).

Sterility and impotence are not among the diseases for which 
service connection may be presumed based on herbicide 
exposure.  See 38 C.F.R. § 3.309(e).  Therefore, a successful 
claim for service connection for those conditions would 
require competent evidence linking the veteran's sterility 
and impotence to disease, injury, or herbicide exposure in 
service.  

The evidence associated with the veteran's claims file prior 
to the February 1996 rating decision includes service medical 
records, post-service VA and private medical records, and 
statements from the veteran.  The veteran's service medical 
records include a March 1966 medical history, in which the 
veteran reported a history of mumps prior to service.  In May 
1968, he was treated for gonorrhea.

After service, in November 1969, the veteran submitted a 
claim for service connection for several conditions, 
including a "venereal infection."  Notes from private 
psychiatric treatment in 1972 reflect the veteran's complaint 
that medications for his psychiatric disorder made him 
impotent.  Private medical treatment notes reflect that the 
veteran was treated in 1973 for gonorrhea.  Private medical 
treatment notes from 1979 indicate that testing showed that 
the veteran was sterile.

In a July 1983 hearing at the RO, the veteran reported that 
he had learned he was sterile though testing in the early 
1970s, and that tests performed several years later showed 
the same results.  The veteran indicated that a private 
doctor had indicated that excess levels of certain chemicals 
in the veteran's body shown on testing might be related to 
exposure to dioxin.  The veteran expressed his belief that 
his sterility could be related to exposure to Agent Orange 
during service.

In a January 1984 VA genitourinary examination, the veteran 
reported that his first wife had become pregnant in 1969, but 
that testing performed in 1970, 1973, 1979, and 1980 had 
shown the veteran to have low sperm counts or absence of 
sperm.  In the 1984 examination, physical examination was 
normal.  The examiner's impression was sterility of unknown 
etiology.  The examiner concluded that the cause of the 
veteran's sterility was impossible to document.

In an August 1986 statement, the veteran wrote that he had 
become impotent for the first time during his service in 
Vietnam.  In July 1991, the veteran submitted a claim for 
service connection for several conditions, including 
sterility, claimed as secondary to Agent Orange exposure.  In 
a February 1994 hearing at the RO, the veteran related that 
he had developed urethritis and venereal disease during his 
service in Vietnam.  He stated that a physician had indicated 
that exposure to Agent Orange had caused his sterility.

Records received since February 1996 include some medical 
records, and the veteran's 2002 claim.  VA medical records 
from 1996 reflect that a genitourinary examination was 
normal.  Impotence was suspected to be of psychogenic origin.  
VA outpatient treatment notes from 1997 reflect that the 
veteran complained of erectile dysfunction.

In July 2002, the veteran requested service connection for 
multiple conditions, including sterility and impotence due to 
Agent Orange exposure.  From July 2002 forward, aside from 
raising the claim, the veteran did not submit any evidence or 
argument regarding the sterility and impotence claim.

VA medical records from 1997 show the veteran's report of 
erectile dysfunction at a date later than the February 1996 
rating decision.  That evidence may be considered new in that 
it shows symptoms during the time following the February 1996 
decision.  The 1997 medical record is not material to a 
service connection claim, because it does not address any 
connection between a current disorder and service.  The 1997 
record, even combined with all of the evidence received 
earlier, does not raise a reasonable possibility of 
substantiating a claim for service connection.  Therefore, 
the request to reopen a claim for service connection for 
sterility and impotence is denied.

Back Disability

The veteran contends that he has a back disability that began 
during service.  As noted above, service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In the case of certain chronic diseases, 
including arthritis, service connection may be presumed if 
the disease became manifest to a degree of 10 percent 
disabling or more within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

In March 1966, the veteran completed a medical history prior 
to entry into service.  He checked yes for a history of 
recurrent back pain.  He reported that he had back pain with 
prolonged sitting or lifting.  On medical examination in 
March 1966, the examiner marked the veteran's spine and 
musculoskeletal system as normal.  In an August 1968 medical 
history completed at separation from service, the veteran 
again checked a history of recurrent back pain.  It was noted 
that there was no change in that condition.  The August 1968 
separation examination was negative for any back or other 
musculoskeletal disorder.

In November 1969, the veteran filed a claim for service 
connection and compensation for several conditions, including 
a back injury.  In January 1970, the RO denied the claims, 
but informed the veteran that he could submit evidence 
related to the back and other claims.  No further action on 
the back claim was taken at that time.

A private psychiatric report from August 1972 reflects the 
veteran's report of back pain.  In January 1974, the veteran 
submitted a claim for service connection for multiple 
conditions including a back condition, claimed as existing 
during service and at the present.  Private medical treatment 
notes reflect that the veteran was seen in February and March 
1974 for back pain at the left and mid spine.  The examiner 
noted a very tender area over the mid dorsal spine.  The 
examiner's impression was a possible disc injury.  Dorsal 
spine x-rays showed that a minimal dextroconvex curvature.  
There were no fractures or compression deformities, and no 
degenerative changes of note.  In a May 1974 rating decision, 
the veteran denied reopening of the back claim.

In a 1983 statement, the veteran indicated that he had been 
examined for back pain in 1968, 1969, and 1974.  Notes from a 
VA medical evaluation in January 1984 reflect the veteran's 
report of infrequent back spasms, lasting one to two minutes 
each.  The back was not examined, and no diagnosis was 
reported referable to the back.  In February 1984, the 
veteran indicated that he was seeking service connection for 
back pain.  In a February 1984 hearing, before members of the 
Board, the veteran reported that he had back pains.  In an 
April 1984 rating decision, the RO denied service connection 
for claimed back pain.

Private medical treatment records reflect that the veteran 
received treatment for injuries of the neck, mid back, and 
low back sustained in a motor vehicle accident in December 
1988.  The injuries included back strain.  In January 1990, 
the veteran reported considerable ongoing pain in those 
areas.  A treating physician reported that CT scans did not 
show disc disease.

During an August 1990 RO hearing, the veteran stated that his 
back problem been present for more than twenty years.  He 
reported pain in his mid and low back.  

On VA examination in September 1990, the veteran's complaints 
included back pain.  The examiner noted tight muscles and 
limited ranges of motion in the neck.  The low back had 
nearly full ranges of motion, but there were complaints of 
pain on motion.  X-rays showed some scoliosis of the 
lumbosacral spine without evidence of disc abnormalities in 
the lumbosacral area.  The impressions included lumbosacral 
strain.

In November 1993, the veteran requested service connection 
for low back pain.  He reported that he had strained his back 
during service when he and three other men lifted a heavy 
generator and ran with it, while they were leaving a landing 
zone under hostile fire.  The veteran submitted a medical 
history report that had been completed for a private 
employer.  In that history, the veteran reported a history of 
back strain in service in May 1968.  The report does not show 
when it was completed, but the veteran reported that it was 
completed in September 1968, and another record from the 
employer indicates that the veteran was terminated in 
December 1968 or January 1969.  

VA outpatient treatment notes from August 2000 through 
January 2001 reflect the veteran's reports of pain in the low 
back, pelvic, and sacral areas.  A note from August 2000 
indicates that there was evidence of lumbar spondylosis.  A 
note from December 2000 states that there were no physical 
findings to explain the reported pain.  In many of the 
treatment notes, the symptoms were described as somatic.

In a July 2002 statement, the veteran reported that he had 
sustained a back injury in service, and that his spine had 
been pushed into his brain when he was "blown up" in 
Vietnam.  VA outpatient treatment notes from November through 
February 2003 show that the veteran was seen for pelvic and 
low back pain following a motor vehicle accident in November 
2002.  The veteran had physical therapy for the pain.

Analysis

Prior to, and during, service the veteran reported a history 
of recurrent back pain.  The service medical records, 
however, do not show any report of back injury, nor treatment 
for back complaints.  On examination at separation from 
service, the veteran's back was found to be normal.  There is 
no medical evidence of back injury or disease during service.  
There is also no medical evidence that arthritis of the spine 
became manifest during the year following the veteran's 
service.  While the veteran reported back pain in the years 
immediately following his service, there was no medical 
finding of any back disorder during those years.

Over the next several decades, the veteran periodically 
reported pain in one or more areas of his back.  Records show 
that a low back disability, lumbosacral strain, was not 
identified until motor vehicle accidents in 1988 and 2002.  
There is no competent medical evidence or opinion linking any 
current back disorder to disease or injury in service.  The 
preponderance of the evidence is against service connection 
for a back disability.

Brain Injury

In July 2002, the veteran requested service connection for a 
brain injury, which he claimed was related to a back injury.  
He asserted that this injury had occurred during service in 
Vietnam, when he was "blown up," and his spine was shoved 
into his brain.

The veteran's service medical records are silent for injuries 
related to any explosion.  There is no record of back, head, 
or brain injury during service.

The veteran has service-connected PTSD.  Mental health 
treatment records also show a diagnosis of paranoid 
schizophrenia, but VA has denied service connection for that 
disorder.  As noted above, the veteran was in a motor vehicle 
accident in December 1988 that affected his neck and back, 
and another in November 2002 that affected his low back.

With his July 2002 claim, the veteran submitted the report of 
an MRI of the brain performed at a private facility in 
October 1999.  The examining physician noted two or three 
nonspecific T2 bright foci in the periventricular white 
matter.  The physician stated that the foci were of 
questionable clinical significance.  The examiner found no 
other abnormalities.

There has been no medical finding that the veteran has any 
brain injury.  The October 1999 MRI report does not state 
that there is evidence of brain injury.  There is no medical 
evidence of a back or head injury during the veteran's 
service.  No physician has indicated any possibility of a 
link between any brain condition and any injury or disease 
during service.  The preponderance of the evidence is against 
service connection for a brain injury.

Chest Pain and Heart Disorder

The veteran contends that he has a heart disorder that began 
during service.  In a March 1966 medical history, the veteran 
checked yes for history of shortness of breath and pain or 
pressure in the chest.  His chest and heart were marked as 
normal in the report of his service entrance examination at 
that time.  His blood pressure was 128/86.  Service 
outpatient treatment notes reflect that was seen in November 
1966 requesting a refill of a prescription for Donnatal.  He 
indicated that he was having chest pains.  In an August 1968 
medical history, the veteran again reported a history of 
shortness of breath and pain or pressure in the chest.  It 
was noted that there was no change in those conditions.  On 
the report of the August 1968 separation examination, the 
chest and heart were reportedly normal.  His blood pressure 
was either 120/86 or 110/86 (the systolic figure is difficult 
to read).

In November 1969, the veteran filed a claim for service 
connection for several conditions, including a "chest 
condition (pains)."  In January 1970, the RO denied the 
claim for service connection for a chest condition.

Records of private treatment of the veteran in 1976 and 1977 
show treatment for bronchitis and colds.  The notes show 
blood pressure readings of 124/80 and 118/78.

On VA examination in December 1983, the veteran reported a 
history of chest pain since the late 1960s.  His blood 
pressure was 140/100.  In February 1984, the veteran 
indicated that he was seeking service connection for several 
conditions, including chest pain.  

At the February 1984 hearing, the veteran testified that he 
had been under treatment in the mid 1970s for a number of 
conditions, including chest pain.

A United States Social Security Administration (SSA) 
disability determination from December 1989 listed a primary 
diagnosis of paranoid schizophrenia, and a secondary 
diagnosis of hypertension.  On VA examination in September 
1990, the veteran reported having chest pains that had begun 
during service.  He indicated that he was on medication for 
hypertension.  His blood pressure was 146/106.

On VA examination in May 1995, the veteran reported that he 
had experienced chest pain on multiple occasions during 
service, and had been given medication to treat it.  He 
related that, after service, in 1969 and 1970, he was seen as 
many as ten times for chest pain.  He stated that he had been 
diagnosed with hypertension in 1972.  He indicated that he 
had been followed by a cardiologist since the 1980s, and that 
an EKG in 1990 had shown an injury pattern.  He related that 
he currently had tightness and sharp pain in his chest, and 
intermittent palpitations.  On examination, the veteran's 
heart rate and rhythm were normal.  His blood pressure was 
130/80.  The examiner's impression was probable coronary 
artery disease.

In July 2002, the veteran requested service connection for 
chest pain and a heart condition.  He stated that he had been 
treated in service for those conditions, and that he was 
currently under treatment for chest pain and a heart 
condition.

VA outpatient treatment notes from December 2002 reflect a 
history of mild inferolateral ischemia discovered in 2001.  
In December 2002, the veteran reported occasional chest 
tightness when walking.  He indicated that he was on 
medication for hypertension, and that he saw a private 
cardiologist.  

Analysis

The veteran was seen for chest pains during service, but was 
not found to have any heart disorder.  Medical records did 
not show that he had hypertension until the 1980s.  Still 
later, in the 1990s, he was found to have coronary artery 
disease.  Chest pains alone, without further findings or 
diagnosis, are not sufficient to show that a heart disorder 
is present.  There is no medical evidence linking the 
veteran's current hypertension and coronary artery disease to 
disease or injury in service.  Therefore, the preponderance 
of the evidence is against service connection for chest pains 
with a heart disorder.


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for sterility and impotence.  
The request to reopen that claim is denied.

Entitlement to service connection for lumbosacral strain is 
denied.

Entitlement to service connection for a brain injury is 
denied.

Entitlement to service connection for chest pains with a 
heart disorder is denied.


REMAND

The veteran has submitted a timely notice of disagreement 
with a September 2002 rating decision denying an earlier 
effective date for service connection for PTSD.  This issue 
will be REMANDED for the following:

The AMC or RO should issue a statement of 
the case with regard to the issue of 
entitlement to an earlier effective date 
for service connection for PTSD

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




